Per Curiam,
In this action of divorce a master was appointed, a hearing had before him and report made involving a number of important controverted questions. Exceptions were filed and a decree entered dismissing the exceptions. While in the decree it is formally stated that “it is upon consideration by the court,” we are not favored with any opinion disposing of the exceptions.
To enable this court to pass intelligently upon the error alleged to have been committed by the court below in entering a decree for the libelant, there ought to be an opinion from said court giving its reason or reasons for entering said decree. The duty of the judge in the court below in such cases has been declared by both appellate courts: Middleton v. Middleton, 187 Pa. 612; Howe v. Howe, 16 Pa. Superior Ct. 193; Edgar v. Edgar, 23 Pa. Superior Ct. 220; Randolph v. Randolph, 59 Pa. Superior Ct. 377; Naylor v. Naylor, 59 Pa. Superior Ct. 517; Heiner v. Heiner, 63 Pa. Superior Ct. 476. It is therefore ordered that the record be remitted, that such an opinion may be filed.